           Case 3:20-cv-05616-JLR Document 93 Filed 08/06/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
 8                               AT SEATTLE

 9

10       EMI C. LONG, et al.,                  CASE NO. C20-5468JLR

11                          Plaintiffs,        MINUTE ORDER
                                               CONSOLIDATING CASES
12             v.

13       OLYMPIA EMERGENCY SERVICES,
         PLLC, et al.,
14
                            Defendants.
15       EMI C. LONG, et al.,                  CASE NO. C20-5616JLR
16                         Plaintiffs,
17             v.
18       PROVIDENCE ST. JOSEPH HEALTH,
         et al.,
19
                           Defendants.
20

21

22

     MINUTE ORDER CONSOLIDATING CASES - 1
             Case 3:20-cv-05616-JLR Document 93 Filed 08/06/20 Page 2 of 2




 1         The following minute order is made by the direction of the court, the Honorable

 2 James L. Robart:

 3         The above-captioned cases are hereby consolidated. All future pleadings related

 4 to either of the above entitled matters shall bear the consolidated caption of this order and

 5 shall be filed solely in case number C20-5468JLR.

 6         Filed and entered this 6th day of August, 2020.

 7

 8                                                   WILLIAM M. MCCOOL
                                                     Clerk of Court
 9
                                                     s/Ashleigh Drecktrah
10                                                   Deputy Clerk

11

12

13

14

15

16

17

18

19

20

21

22

     MINUTE ORDER CONSOLIDATING CASES - 2
